Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 2  is directed to a “method of indicating approval of a transaction using an image of a payment instrument”. 	Claim 2 is directed to the abstract idea of “processing a transaction using an image of a payment instrument” which is grouped under “organizing human activity… fundamental economic practice, commercial activity and managing interactions between people (following rules or instructions to process a transaction between a buyer and a merchant)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 2 recites accessing transaction information, receiving buyer data including an image indicating a payment instrument, communication information to the payment provider server, and indicating approval of the transaction. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter 
	Dependent claims 3-9, 11-16 and 18-21 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract ide of the claims and do not integrate the abstract idea into a practical application. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim Interpretation
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Contingent/Optional Limitations
	Contingent and optional limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016); MPEP 2103(I)(C) (“Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation.”).
	The following limitations are contingent and/or optional:		claim 1: “in response to receiving a confirmation”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.).
Additionally, the claimed limitations (i.e., “indicating approval”, “registering”, “verifying”) do not recite the apparatus or computer that performs the steps. Therefore, the steps are broad enough to include all possible entities performing the steps. However, the Specification does not provide support for all possible entities performing the steps because the Specification describes the steps as being performed by a processor. Therefore, the Specification does not provide support for the full breadth of the claims. See MPEP 2163(II)(A)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731 (Fed. Cir. 2005). (In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method.). This rejection can be overcome by amending the claims to state what disclosed entity is performing each step.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torossian US 2012/0232981.
As per claims 2, 10, and 17:
	Torossian discloses a method comprising: accessing, at a merchant device, transaction information for a transaction between a buyer and a merchant associated with the merchant device (Fig 4A,¶¶ [0144]-[0146]); 
	receiving, at the merchant device and from a user device associated with the buyer, buyer data including an image indicating a payment instrument, of the buyer, for use with the transaction, the buyer data indicating registration of the user device with a payment provider server for providing authorized payments to at least the merchant, the buyer data further indicating a merchant endpoint for sending communication, for transactions including the user device, to the payment provider server (¶¶ [0079]-[0080], [0111]-[0113], Figs 2J, ; 
	communicating, by the merchant device and using the merchant endpoint, information to the payment provider server, the information indicating the transaction information and the payment instrument (Fig 1F, ¶¶ [0090]-[0092], 2A-E); and 
	in response to receiving a confirmation, indicating approval of the transaction using the payment instrument, from the payment provider server, providing an indication of the confirmation to the user (Fig 1F [0090], [0095], 2C-E).
	With special attention to claim 10 a non-transitory memory storing instruction (1D&E, [0087]-[0088]) and a processor (1D&E, [0087]-[0088]).
As per claim 3, 11, and 18:
	Torossian further discloses the method of claim 2, further comprising registering, prior to accessing the transaction information, the merchant device with the payment provider server for accepting authorized payment from registered user devices with merchant endpoints identified in respective buyer data of the user devices (Fig 1B, ¶¶ [0073]-[0079]).

As per claim 4, 12, and 19:
	Torossian further discloses the method of claim 2, further comprising registering, prior to accessing the transaction information, the merchant device with the payment provider server for accepting authorized payment from registered user devices without merchant endpoints identified in respective buyer data of the user devices, wherein the registering the merchant device further comprises receiving a seller endpoint identifier from the payment provider server for transactions with user devices without merchant endpoints identified in the respective buyer data of the user devices (Fig 1B, ¶¶ [0073]-[0079]).

As per claims 5 and 13:
	Torossian further discloses the method of claim 2, further comprising verifying the user device and the merchant device with the payment provider server for processing the transaction via the image indicating the payment instrument (¶¶ [0097]-[0100]).

As per claims 6, 14, and 20:
	Torossian further discloses the method of claim 2, wherein the receiving of the image comprises accessing, via an input / output module of the merchant device, the image that is displayed by the user device (Fig 1E, [0088]-[0089], [0113]-[0114]) .

As per claims 7, 15, and 21:
	Torossian further discloses the method of claim 2, wherein the receiving of the image comprises receiving the image from the user device via short-range communication transmitted by the user device (¶ [0079]).

As per claims 8 and 16:
	Torossian further discloses the method of claim 2, wherein the image comprises a code for a limited use account identifier of the payment instrument (¶¶ [0079]-[0080], [0135]).

As per claim 9:
	Torossian further discloses the method of claim 2, wherein during the information uniquely identifies a payment provider account associated with the buyer and verifies the buyer is requesting a payment transfer in connection with the transaction (Fig 1B, [0075], [0080], Fig 1F, [0093]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Griffin US 2009/0192912.	Crofts US 2012/0290478	Agresta US 2015/0006391	Di Tucci US 2013/0024379

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692